DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 10/7/2021.
2.	Claims 1-20 are pending in the application. Claims 1, 8, and 15 are independent claims. 




Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the term “experiencing difficulty” in claim 1 is a relative term which renders the claim indefinite. The term “experiencing difficulty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In reference to independent claims 8 and 15, the claims recite similar language and therefore are rejected under similar rationale. 
In reference to dependent claims 3, 10, and 17, the term “task that is too difficult for the user” in claim 1 is a relative term which renders the claim indefinite. The term “task that is too difficult for the user” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In reference to dependent claims 2-7, 9-14, and 16-20, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims. 




Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/7/21 was filed after the mailing date of the application on 10/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.







Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raman, PGPub. 2015/0242993 filed (2/21/2014).
In reference to independent claim 1, Raman teaches:
	determining a plurality of pre-defined accessibility patterns each of which correspond to one or more user interactions by a user with the mobile device, wherein each of the plurality of pre-defined accessibility patterns indicate that the user is experiencing difficulty interacting with a user interface of an application on the mobile device (See Raman, para. 0019-0028) a means of determining a plurality of predefined patterns or steps required for user interface modification to take place such as determining a device is moved a specific distance away from a person’s face, a relatively close distance away from a person’s face, and based on said different patterns, determining interface modifications. The detected patterns may correspond to a pre-defined threshold distance a user has moved the device away from their face. Once the pre-defined patterns are determined, the application may utilize specific modifications to carry out based on the detected pattern. A notification may be sent (See para. 0031) to a user based on the determination accessibility pattern.
	receiving, from one or more sensors of the mobile device, sensor data corresponding to a set of one or more of the user interactions (See Raman, para. 0033-0036) a means of receiving sensor data indicating the user has moved the device closer to his or her face. This predetermined pattern detected corresponds to a specific user action at a specific distance determined. 
	identify a first pre-defined accessibility pattern of the plurality of pre-defined accessibility patterns that corresponds to the set of one or more of the user interactions received from the one or more sensors of the mobile device (See Raman, para. 0033-0036) a means of detecting that the user is moving the device (i.e. user interactions) device begins at a certain distance and ends at certain distance thus corresponding with a specific accessibility pattern and received from mobile device sensors. 
	determining a modification to the user interface of the application based on the first pre-defined accessibility pattern, wherein the modification to the user interface is configured to ease the difficulty associated with the first pre-define accessibility pattern that the user was experiencing in interacting with the mobile device (See Raman, para. 0028-0036) a means of utilizing the steps within specific applications such as word processing application wherein the user interface is modified such that the text may be increased/decreased based upon the specific pattern detected or may add additional content to the user interface. 
	modifying the user interface of the application in accordance with the determined modification corresponding to the first pre-defined accessibility pattern (See Raman, para. 0028-0036) a means of increasing the amount of content on a page in response to the predetermined pattern detected. 
In reference to dependent claim 2, Raman teaches:
	wherein the modification comprises removing an item from the user interface of the application (See Raman, para. 0032) a means of increasing the font and thus removing contextual content (i.e. an item) from the user interface of the application. 

In reference to dependent claim 3, Raman teaches:
	determining that the item corresponds to a task that is too difficult for the user to perform based on the difficulty associated with the first pre-defined accessibility pattern (See Raman, para. 0032) The textual content is removed due to the fact that the user cannot read the text based on the distance being too far from the user. (RELATIVE TERM “TOO DIFFICULT TO PERFORM”)
In reference to dependent claim 4, Raman teaches:
	Identifying a plurality of items displayed on the user interface of the application; dividing the plurality of items into multiple screens of the user interface, including both a first screen comprising a first set of the plurality of items and a second screen comprising a second set of the plurality of items (See Raman, para. 0036) a means of displaying different levels of information on applications. 
In reference to dependent claim 5, Raman teaches:
	Displaying one the first screen comprising the first set of the plurality of items on the mobile device (See Raman, para. 0031-0033) a means of displaying multiple contextual paragraphs on a first screen. 
In reference to dependent claim 6, Raman teaches:
	Receiving a user input responsive to one of the first set of the plurality of items displayed on the first screen; and displaying the second screen comprising the second set of the plurality of items on the mobile device responsive to receiving the user input (See Raman, para. 0031-0033) a means of receiving user input based on the display of a notification. In response to receiving a selection of the displayed notification displayed in relation to the first screen of textual content paragraphs, the second screen is displayed with text paragraphs (i.e. items) in a larger font. 



In reference to dependent claim 7, Raman teaches:
	Wherein the modification comprises rearranging a plurality of items on the user interface of the application (See Raman, para. 0031-0033) a mean of rearranging a plurality of textual paragraphs (i.e. items) on the user interface based on the modification.
In reference to claims 8-14, the claims recite a system for carrying out similar steps to those found in the method claims, numbered 1-7. Therefore, the claims are rejected under similar rationale. 
In reference to claims 15-20, the claims recite a computer readable medium including computer executable instructions for carrying out similar steps to those found in the method claims, numbered 1-6. Therefore, the claim is rejected under similar rationale. 



Conclusion
8.	The examiner recommends adding language to further identify how the pre-defined accessibility patterns are generated and how they correspond to one or more user interactions by a user. Further, the examiner recommends defining modifications determined and how the relate to a specific application. The examiner recommends removing relative language from the claims that do not add Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178